      Case 2:18-cr-00422-SMB Document 536 Filed 04/22/19 Page 1 of 1



 1
 2
 3
 4
 5
 6                     IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8
 9   United States of America,                      No. CR-18-00422-PHX-SMB
10                 Plaintiff,                       ORDER
11   v.
12   Michael Lacey - 001
     James Larkin - 002
13   Scott Spear - 003
     John Brunst - 004
14   Dan Hyer - 005
     Andrew Padilla - 006
15   Joye Vaught - 007,
16                 Defendant.
17
18
19         Having considered Defendant’s Motion for Leave to Late File Reply in support of
20   Motion for further Clarification re Order Allowing the Government to Continue Review of
21   Privileged Communications, and good cause appearing;
22         IT IS HEREBY ORDERED that the Motion is GRANTED.
23         Dated this 22nd day of April, 2019.
24
25
26
27
28
